Citation Nr: 0916429	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  05-36 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
anxiety disorder, not otherwise specified (NOS), and 
dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1973 to August 
1977.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2004 rating decision in which the RO granted 
service connection and assigned a 30 percent rating for 
anxiety disorder, NOS, and dysthymic disorder, effective 
March 3, 2003.  In October 2004, the Veteran filed a notice 
of disagreement (NOD) with the initial 30 percent rating 
assigned.  In an October 2005 rating decision, the RO granted 
the Veteran a higher initial rating of 50 percent for his 
service-connected anxiety disorder, effective March 3, 2003, 
and issued the Veteran a statement of the case (SOC).  In 
October 2005, the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals).  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
anxiety disorder, NOS, and dysthymic disorder, the Board has 
characterized the issue on appeal in light of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  Moreover, although a higher 
initial rating for the disabilities has been assigned, 
because a higher rating is available, and the Veteran is 
presumed to seek the maximum available benefit for a 
disability, the claim for higher rating remains viable on 
appeal.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38 
(1993). 

In a January 2008 decision, the Board denied an initial 
rating in excess of 50 percent for anxiety disorder, NOS, and 
dysthymic disorder.  The Veteran appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court).

In November 2008, counsel for the VA Secretary and the 
appellant filed a Joint Motion for Remand to the Board; by 
November 2008 Order, the Court granted the Joint Motion, 
vacating the January 2008 Board decision, and remanding the 
claim to the Board for proceedings consistent with the Joint 
Motion.

The Board notes that the claims file reflects that the 
Veteran was previously represented by Disabled American 
Veterans (DAV).  In January 2009, the Veteran filed a VA Form 
21-22a (Appointment of Individual as Claimant's 
Representative) appointing Robert V. Chisholm as his 
representative.  The Board recognizes the change in 
representation.

In response to April 2009 correspondence from the Board, in 
the same month, the Veteran's attorney submitted additional 
medical evidence, specifically, a January 2009 Individual 
Unemployability Assessment, directly to the Board, with a 
waiver of initial RO consideration of the evidence.  This 
evidence is accepted for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2008).  The Board notes that a 
temporary file also includes medical evidence which has not 
been considered by the RO; specifically, records of VA 
treatment from August 2006 to June 2007, and the report of an 
August 2007 spine examination.  While the Veteran has not 
submitted a waiver of initial RO consideration of this 
evidence, the Board's review reveals that this medical 
evidence is not pertinent to the claim for a higher initial 
rating for anxiety disorder, NOS, and dysthymic disorder.  As 
such, remand for consideration of this evidence in connection 
with the claim for a higher rating, in the first instance, is 
not required.  See 38 C.F.R. §§ 19.31, 19.37 (2008).    

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.  


REMAND

In light of points raised in the Joint Motion, and review of 
the claims file, the Board finds that additional RO action on 
the claim on appeal is warranted. 

The Board notes, initially, that the Veteran last underwent 
VA evaluation for his service-connected anxiety disorder, 
NOS, dysthymic disorder in April 2004.  

During the April 2004 examination, the Veteran reported 
having few friends, but added that he often socialized with 
others, stating that this was only limited by his mobility 
and the pain he frequently felt when trying to ambulate.  The 
Veteran added that he enjoyed going out to eat with others.  
As regards employment, he described sporadic employment 
following service, adding that he had to leave each of his 
jobs due to pain.  He stated that he had been unemployed 
since 1990 due to service-connected disabilities and the pain 
therefrom.  The Axis I diagnoses were anxiety disorder, NOS, 
related to service-connected physical limitations; dysthymic 
disorder related to service-connected physical limitations; 
and substance abuse, current pattern and usage unknown 
diagnosis.  The examiner commented that the Veteran's current 
psychiatric disorders presented a significant barrier to 
gainful employment, and would continue to do so without 
effective psychiatric and psychological treatment.  

In his January 2009 Individual Unemployability Assessment, 
the vocational consultant indicated that he had reviewed the 
claims file and spoken with the Veteran.  He reported that 
the Veteran sustained a T10 compression fracture during a 
parachute jump in mishap in service.  He noted that, on 
January 9, 2009, a psychiatrist evaluated the Veteran at the 
Providence VA Medical Center (VAMC) and, reportedly, opined 
that the Veteran was severely impaired due to his service-
connected anxiety disorder, was unable to deal appropriately 
with coworkers and supervisors, was unable to manage typical 
work related stress, and was completely and permanently 
disabled and unable to be consistently gainfully employed.  
The vocational consultant opined that the Veteran was 
currently completely unable to engage in any substantial work 
activity, including even simple, unskilled work, due solely 
to the psychologically debilitating effects from his service-
connected falling incident.  The Board finds that the 
foregoing assessment reflects a worsening of the Veteran's 
service-connected anxiety disorder, NOS, and dysthymic 
disorder since April 2004.  

To ensure that the record reflects the current severity of 
the Veteran's service-connected anxiety disorder, NOS, and 
dysthymic disorder, the Board finds that more contemporaneous 
medical findings, responsive to the pertinent rating 
criteria, are needed to properly evaluate these disabilities.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered contemporaneous).  

Accordingly, the RO should arrange for the Veteran to undergo 
VA psychiatric examination, by a psychiatrist, at a VA 
medical facility.  

The Veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, may result in a 
denial of the claim (as the original claim will be 
adjudicated on the basis of the evidence of record).  See 38 
C.F.R. § 3.655 (2008).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
Veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all pertinent, outstanding Federal records.  In 
this regard, in the Joint Motion, the parties noted that the 
record reflects that the Veteran is in receipt of Social 
Security Administration (SSA) disability benefits, and that 
it was not clear whether VA had attempted to obtain the SSA 
records and associate them with the claims file.  See Joint 
Motion, p.  2.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, it must seek to obtain those 
records before proceeding with the appeal.  See Murincsak; 
see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  

Accordingly, the parties requested that the claim be remanded 
so VA could seek to obtain the Veteran's SSA records.  See 
Joint Motion, p. 4.  

Review of the claims file does reflect that the Veteran is in 
receipt of SSA disability.  In this regard, during VA 
treatment in August 1990, the Veteran indicated that his 
source of income was Social Security disability and VA 
pension.  Regarding his employment, he stated that he was 
unemployed due to back problems.  During VA treatment in July 
2002, the Veteran reported that he was unemployed due to 
physical limitation, and had last worked as a truck driver in 
1992.  He listed his sources of income as SSDI and VA.  An 
August 2003 SSA Inquiry also confirms that the Veteran is in 
receipt of SSA disability benefits, with a disability onset 
date of December 1982.  

The Board is bound by the findings contained in the Joint 
Motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-28 (1997) (under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and, therefore, the Board 
is not free to do anything contrary to the Court's prior 
action with respect to the same claim).  

Thus, the RO should obtain and associate with the claims file 
a copy of any SSA decision regarding a claim for disability 
benefits pertinent to the claim on appeal, as well as copies 
of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) with respect to requesting records from Federal 
facilities. 

The RO should also obtain and associate with the claims file 
all outstanding VA medical records.  In his January 2009 
Individual Unemployability Assessment, the vocational 
consultant indicated that he had reviewed a January 2009 
psychiatric evaluation of the Veteran from the Providence 
VAMC.  While records of treatment from the Providence VAMC 
(dated from September 1979 to June 2007), have been 
associated with the claims file, the January 2009 Individual 
Unemployability Assessment reflects that more recent records 
of VA treatment are available.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding records of pertinent treatment from the 
Providence VAMC, following the current procedures prescribed 
in 38 C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

In addition to the foregoing, the Board further finds that 
additional notification action, consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA), is needed.  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  [The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession].  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In this appeal, a May 2003 VCAA notice letter advised the 
Veteran of the information and evidence needed to 
substantiate his claim for service connection for 
posttraumatic stress disorder (PTSD) (the claim at that 
time), as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  Despite the foregoing, the Veteran 
has not been furnished a letter providing notice of the 
evidence needed to support his claim for an initial rating in 
excess of 50 percent for anxiety disorder, NOS, and dysthymic 
disorder.  

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, advise the 
Veteran of the evidence necessary to support the claim on 
appeal, and give him another opportunity to present 
information and/or evidence pertinent to this claim.  The 
RO's notice letter to the Veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also ensure 
that its notice to the Veteran meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability rating and effective date-as 
appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO's adjudication of the claim on appeal should include 
consideration of whether "staged rating" (assignment of 
different ratings for different periods of time, based on the 
facts found), pursuant to Fenderson, is warranted.  

As a final matter, the Board notes that, in the Joint Motion, 
the parties remanded the claim, in part, for consideration 
for whether a claim for a total disability rating based on 
individual unemployability (TDIU) was reasonably raised by 
the record.  See Joint Motion, p. 3.  

The Board finds that the in light of the April 2004 opinion 
of the VA examiner, that the Veteran's current psychiatric 
disorders present a significant barrier to gainful 
employment, and the January 2009 opinion of the vocational 
consultant, that the Veteran is currently unable to engage in 
any substantial work activity, due solely to his 
psychologically debilitating effects from his service-
connected falling incident, the record raises an informal 
claim for a TDIU.  See Roberson v. Principi, 251 F.3d. 1378, 
1384 (Fed. Cir. 2001) (when a veteran submits evidence of a 
medical disability and makes a claim for the highest rating 
possible, and also submits evidence of unemployability, VA 
must consider a claim for a TDIU).  

As the claim for a TDIU has not been adjudicated by the RO, 
it is not currently before the Board.  However, the Board 
finds that, because the Veteran's service-connected anxiety 
disorder, NOS, and dysthymic disorder is the same condition 
underlying his claim of unemployability, on these facts, and 
for the sake of efficiency, the claim for a TDIU is 
inextricably intertwined with the claim for a higher rating 
currently on appeal.  Thus, the Board finds that the claims 
are inextricably intertwined and should be considered 
together.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both are adjudicated).

After the RO has adjudicated the claim for a TDIU, the RO 
should give the Veteran and his attorney notice of the 
decision, and opportunity to perfect an appeal as to that 
issue.  The Board emphasizes to the Veteran that, if he 
wishes to pursue an appeal of any issue not currently in 
appellate status-specifically, the claim for a TDIU-a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 20.200, 20.201, 20.202 
(2008).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Providence VAMC all records of evaluation 
and/or treatment of the Veteran's anxiety 
disorder, NOS, and dysthymic disorder, 
since June 2007.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should obtain from the SSA a 
copy of any decision regarding the 
Veteran's claim for disability benefits 
pertinent to the claim on appeal, as well 
as copies of all medical records 
underlying those determinations.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  The RO should furnish to the Veteran 
and his attorney a VCAA-compliant letter 
requesting that the Veteran provide 
information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent the claim 
on appeal.  

The RO's letter should explain how to 
establish a rating in excess of 50 
percent for anxiety disorder, NOS, and 
dysthymic disorder, as well as explain 
the evidence that will be obtained by VA 
and the type of evidence that is the 
Veteran's ultimate responsibility to 
submit.    

The RO's letter should also clearly 
explain to the Veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).  The RO should ensure that its 
notice meets the requirements of 
Dingess/Hartman (cited above)-
particularly as regards assignment of 
disability rating and effective date, as 
appropriate

4.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA psychiatric examination, by a 
psychiatrist, at a VA medical facility.  
The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the psychiatrist designated 
to examine the Veteran, and the report of 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
examining psychiatrist prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  The psychiatrist should set 
forth all examination findings, along 
with the rationale for any conclusions 
reached, in a printed (typewritten) 
report.

The psychiatrist should describe the 
severity of the Veteran's service-
connected anxiety disorder, NOS, and 
dysthymic disorder by rendering specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of:  memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse 
control and/or thought processes; neglect 
of personal hygiene and appearance; 
suicidal ideation; delusions and/or 
hallucinations; gross impairment in 
thought processes or communication; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
and disorientation to time or place.  The 
psychiatrist should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
scale score that represents the level of 
impairment due to the Veteran's service-
connected anxiety disorder, NOS, and 
dysthymic disorder, and an explanation of 
what the score means.  

6.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for an 
initial rating in excess of 50 percent 
for anxiety disorder, NOS, and dysthymic 
disorder, and the claim for a TDIU, in 
light of all pertinent evidence and legal 
authority.  The RO's adjudication of the 
claim for a higher initial rating should 
include consideration of whether "staged 
rating" pursuant to Fenderson (cited to 
above), is warranted

9. If the claim for a TDIU is denied, the 
RO must notify the Veteran and his 
attorney of the denial and advise them of 
the Veteran's appellate rights.  The 
Veteran and his attorney are hereby 
reminded that to obtain appellate 
jurisdiction of an issue not currently in 
appellate status, a timely appeal 
(consisting of a timely NOD, and, after 
issuance of an SOC, a timely substantive 
appeal) must be perfected.  While the RO 
must furnish the Veteran the appropriate 
time period in which to do so, the 
Veteran should perfect an appeal of the 
claim for a TDIU, if desired, as soon as 
possible to avoid unnecessary delay in 
the connection with his current appeal.

10.  If the claim for an initial rating 
in excess of 50 percent for anxiety 
disorder, NOS, and dysthymic disorder 
remains denied, the RO must furnish to 
the Veteran and his attorney an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  The RO is advised that it 
should not return the claims file to the 
Board until after the Veteran has either 
perfected an appeal on the claim for a 
TDIU, or the time period for doing so has 
expired, whichever occurs first.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


